UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33607 (Commission file number) 76-0526032 (I.R.S. Employer Identification No.) 842 West Sam Houston Parkway North, Suite 400, Houston, Texas 77024 (Address of principal executive offices) (Zip Code) (713) 963-9522 (Registrant's telephone number, including area code) 10111 Richmond Avenue, Suite 340,Houston, Texas 77042 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES☒ NO☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☒ Accelerated filer☐ Non-accelerated filer ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES☐ NO☒ Number of shares of Class A Common Stock, $0.01 par value, outstanding as of July 19, 2013: 27,153,352. (Exhibit Index Located on Page 33) GulfMark Offshore, Inc. Index Page Number Part I. Financial Information Item 1 Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Operations 4 Unaudited Condensed Consolidated Statements of Comprehensive Income 5 Unaudited Condensed Consolidated Statement of Stockholders’ Equity 6 Unaudited Condensed Consolidated Statements of Cash Flows 7 Notes to the Unaudited Condensed Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 Controls and Procedures 30 Part II. Other Information Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6 Exhibits 32 Signatures 32 Exhibit Index 33 2 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (In thousands, except par value amounts) ASSETS Current assets: Cash and cash equivalents $ 72,701 $ 185,175 Trade accounts receivable, net of allowance for doubtful accounts of $2,624 and $3,250, respectively 115,184 85,706 Other accounts receivable 9,672 8,506 Prepaid expenses and other current assets 23,910 25,186 Total current assets 221,467 304,573 Vessels, equipment, and other fixed assets at cost, net of accumulated depreciation of $400,035 and $389,469, respectively 1,091,529 1,136,360 Construction in progress 258,157 169,429 Goodwill 30,665 33,438 Intangibles, net of accumulated amortization of $14,417 and $12,975, respectively 20,182 21,624 Cash held in escrow 32,258 47,028 Deferred costs and other assets 30,709 33,222 Total assets $ 1,684,967 $ 1,745,674 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 23,801 $ 29,089 Income and other taxes payable 4,310 6,262 Accrued personnel costs 19,591 23,656 Accrued interest expense 9,830 9,327 Other accrued liabilities 12,630 11,402 Total current liabilities 70,162 79,736 Long-term debt 500,933 500,999 Long-term income taxes: Deferred tax liabilities 105,059 105,867 Other income taxes payable 22,444 23,665 Other liabilities 8,257 7,525 Stockholders' equity: Preferred stock, no par value; 2,000 authorized; no shares issued - - Class A Common Stock, $0.01 par value; 60,000 shares authorized; 27,153 and 26,941 shares issued and 26,796 and 26,906 outstanding, respectively; Class B Common Stock $0.01 per value; 60,000 shares authorized; no shares issued 269 266 Additional paid-in capital 396,565 389,881 Retained earnings 578,605 579,062 Accumulated other comprehensive income 15,386 59,875 Treasury stock, at cost ) ) Deferred compensation expense 7,269 10,331 Total stockholders' equity 978,112 1,027,882 Total liabilities and stockholders' equity $ 1,684,967 $ 1,745,674 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Revenue $ 111,348 $ 104,884 $ 208,236 $ 192,319 Costs and expenses: Direct operating expenses 53,352 48,846 106,489 97,655 Drydock expense 9,174 7,639 17,734 13,835 General and administrative expenses 16,745 11,996 27,695 24,112 Depreciation and amortization 15,025 14,850 30,195 29,879 (Gain) loss on sale of assets 126 ) 126 ) Total costs and expenses 94,422 79,655 182,239 160,656 Operating income 16,926 25,229 25,997 31,663 Other income (expense): Interest expense ) Interest income 38 87 95 165 Loss on extinguishment of debt - ) - ) Foreign currency loss and other ) Total other expense ) Income before income taxes 10,753 17,214 14,013 13,469 Income tax provision ) Net income $ 9,856 $ 14,064 $ 12,727 $ 11,155 Earnings per share: Basic $ 0.38 $ 0.53 $ 0.49 $ 0.43 Diluted $ 0.38 $ 0.53 $ 0.49 $ 0.42 Weighted average shares outstanding: Basic 26,120 26,243 26,082 26,120 Diluted 26,128 26,261 26,089 26,155 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended June 30, Six Months Ended June 30, (In thousands) (In thousands) Net income $ 9,856 $ 14,064 $ 12,727 $ 11,155 Comprehensive income: Gain on cash flow hedge - 73 - 1,226 Foreign currency gain (loss) 2,179 Total comprehensive income (loss) $ 996 $ ) $ ) $ 14,560 (1) Net of income tax expense of $0.0 million and $0.2 million for the three months ended June 30, 2013 and 2012, respectively, and $0.0 million and $1.5 million for the six months ended June 30, 2013 and 2012, respectively. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the Six Months Ended June 30, 2013 (In thousands) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Deferred Compen-sation Expense Total Stockholders' Equity Shares Share Value Balance at December 31, 2012 $ 266 $ 389,881 $ 579,062 $ 59,875 ) $ ) $ 10,331 $ 1,027,882 Net income - - 12,727 - 12,727 Issuance of common stock 3 6,571 - 6,574 Deferred compensation plan - 113 - - 67 3,062 ) 113 Stock repurchases - ) ) - ) Cash dividends declared - - ) - ) Translation adjustment - - - ) - - - ) Balance at June 30, 2013 $ 269 $ 396,565 $ 578,605 $ 15,386 ) $ ) $ 7,269 $ 978,112 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (In thousands) Cash flows from operating activities: Net income $ 12,727 $ 11,155 Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 30,195 29,879 (Gain) loss on sale of assets 126 ) Amortization of stock-based compensation 5,796 3,377 Amortization of deferred financing costs 819 2,076 Loss on extinguishment of debt - 1,368 Provision for doubtful accounts receivable, net of write-offs ) 87 Deferred income tax provision 380 690 Foreign currency transaction gain ) 995 Change in operating assets and liabilities: Accounts receivable ) ) Prepaids and other 1,603 ) Accounts payable ) 2,345 Other accrued liabilities and other ) 2,764 Net cash provided by operating activities 12,211 43,977 Cash flows from investing activities: Purchases of vessels, equipment and other fixed assets ) ) Release of deposits held in escrow 14,771 - Proceeds from disposition of vessels and equipment 648 23,475 Net cash used in investing activities ) ) Cash flows from financing activities: Cash dividends ) - Stock repurchases ) - Debt issuance costs ) ) Proceeds from issuance of stock 683 406 Proceeds from issue of 6.375% Senior Notes - 300,000 Repayment of 7.75% Senior Notes - ) Repayments of secured credit facility - ) Borrowings under revolving loan facility, net - 974 Debt extinguishment cost - ) Proceeds from exercise of stock options - 2,398 Net cash (used in) provided by financing activities ) 30,801 Effect of exchange rate changes on cash ) 262 Net increase (decrease) in cash and cash equivalents ) 17,646 Cash and cash equivalents at beginning of the period 185,175 128,817 Cash and cash equivalents at end of period $ 72,701 $ 146,463 Supplemental cash flow information: Interest paid, net of interest capitalized $ 10,272 $ 8,544 Income taxes paid, net 2,467 2,962 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) GENERAL INFORMATION Organization and Nature of Operations The condensed consolidated financial statements of GulfMark Offshore, Inc. and its subsidiaries included herein have been prepared by us without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, or SEC. Unless otherwise indicated, references to “we”, “us”, “our” and the “Company” refer collectively to GulfMark Offshore, Inc. and its subsidiaries and predecessors. Certain information relating to our organization and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles, or U.S. GAAP, has been condensed or omitted in this Form 10-Q pursuant to such rules and regulations. However, we believe that the disclosures herein are adequate to make the information presented not misleading. The consolidated balance sheet as of December 31, 2012, has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. It is recommended that these financial statements be read in conjunction with our consolidated financial statements and notes thereto included in our Form 10-K for the year ended December 31, 2012. In the opinion of management, all adjustments, which include reclassification and normal recurring adjustments necessary to present fairly the unaudited condensed consolidated financial statements for the periods indicated have been made. All significant intercompany accounts have been eliminated. Certain reclassifications of previously reported information may be made to conform with current year presentation. We provide offshore marine support and transportation services primarily to companies involved in the offshore exploration and production of oil and natural gas. Our vessels transport materials, supplies and personnel to offshore facilities, as well as move and position drilling structures. The majority of our operations are conducted in the North Sea, offshore Southeast Asia and the Americas. We also operate our vessels in other regions to meet our customers’ requirements. Earnings Per Share Basic Earnings Per Share, or EPS, is computed by dividing net income (loss) by the weighted average number of shares of Class A Common Stock outstanding during the period. Diluted EPS is computed using the treasury stock method for Class A Common Stock equivalents. The reconciliation between basic and diluted earnings per share from income or loss attributable to Class A Common Stock stockholders, including allocation to participating securities, is as follows: 8 Three Months Ended June 30, Six Months Ended June 30, Income: (In thousands, except per share amounts) (In thousands, except per share amounts) Net income attributable to common stockholders $ 9,856 $ 14,064 $ 12,727 $ 11,155 Undistributed income allocated to participating securities - ) - ) Basic 9,856 14,036 12,727 11,109 Undistributed income allocated to participating securities - 28 - 46 Undistributed income reallocated to participating securities - ) - ) Diluted $ 9,856 $ 14,036 $ 12,727 $ 11,109 Shares: Basic Weighted-average common shares outstanding 26,120 26,243 26,082 26,120 Dilutive effect of stock options and restricted stock awards 8 18 7 36 Diluted 26,128 26,261 26,089 26,155 Income per common share: Basic $ 0.38 $ 0.53 $ 0.49 $ 0.43 Diluted $ 0.38 $ 0.53 $ 0.49 $ 0.42 (2) VESSEL ACQUISITIONS AND DISPOSITIONS In January 2013, we sold a vessel that was being held for sale that was not included in our fleet numbers. The net proceeds totaled $0.7 million and there was no gain or loss on the sale. Interest is capitalized in connection with the construction of vessels. During the three and six month periods ended June 30, 2013 we capitalized $3.7 million and $6.4 million of interest, respectively. During the three and six month periods ended June 30, 2012, we capitalized $1.0 million and $1.8 million of interest, respectively. In the third quarter of 2011, our Board of Directors approved the initiation of a new-build construction program. We began the program in the North Sea region where we contracted with three shipyards to build a total of six platform supply vessels (“PSVs”). The estimated total cost of these initial six vessels is $228.0million. In addition, in late 2011, we exercised an option with one of the shipyards to build an additional vessel at an estimated cost of $60.0 million. The first vessel was delivered on July 9, 2013 at Remontowa Shipyard in Poland. The remainder of these vessels are scheduled to be delivered over the remainder of 2013 and through the first quarter of 2014. In June 2012, we signed an agreement with a U.S. shipyard to build two U.S. flagged PSVs for the U.S. Gulf of Mexico at an estimated total cost of $72.0 million. In July 2012, we signed agreements with another U.S. shipyard to build an additional two U.S. flagged PSVs at an estimated total cost of $96.0 million. We expect deliveries of these four vessels in the third and fourth quarter of 2013, the third quarter of 2014 and the first quarter of 2015. 9 During the third quarter of 2012, we placed $52.4 million in escrow related to the two Thoma-Sea new-builds (U.S. flagged PSVs) described in the table below.Progress payments will be drawn from escrow as they become due. The amount held in escrow is segregated from cash and cash equivalents and is presented in long-term assets on our June 30, 2013 balance sheet. As of June 30, 2013, the total amount held in escrow was $32.3 million. Funds in the escrow account are invested in United States government securities. The following tables illustrate the details of the vessels added, under construction, and disposed of as indicated. Vessels Additions Since December 31, 2012 Vessel Region Type Year Built Length (feet) BHP DWT Month Delivered Highland Defender N. Sea LgPSV Jul-13 Vessels Under Construction as of July 22, 2013 Construction Yard Region Type Expected Delivery Length (feet) BHP DWT Expected Cost (millions) Remontowa N. Sea LgPSV Q3 2013 9,574 5,100 $ 37.0 Remontowa N. Sea LgPSV Q3 2013 9,574 4,000 $ 34.0 Rosetti Marino N. Sea LgPSV Q4 2013 8,457 3,000 $ 31.0 Rosetti Marino N. Sea LgPSV Q1 2014 8,457 3,000 $ 31.0 Simek N. Sea LgPSV Q3 2013 11,935 4,700 $ 58.0 Simek N. Sea LgPSV Q1 2014 11,935 4,700 $ 60.0 Thoma-Sea Americas LgPSV Q4 2013 9,990 3,600 $ 36.0 Thoma-Sea Americas LgPSV Q1 2014 9,990 3,600 $ 36.0 BAE Systems Americas LgPSV Q3 2014 10,960 5,300 $ 48.0 BAE Systems Americas LgPSV Q1 2015 10,960 5,300 $ 48.0 Note: Final cost may differ due to foreign currency fluctuations Vessels Disposed of Since December 31, 2012 Vessel Region Type Year Built Length (feet) BHP DWT Month Disposed Clwyd Supporter N. Sea SpV Jan-13 (1) LgPSV - Large Platform Supply Vessel SpV - Specialty Vessel BHP - Brake Horsepower DWT - Deadweight Tons 10 (3) LONG-TERM DEBT Our long-term debt at June 30, 2013 and December 31, 2012 consisted of the following: June 30, December 31, (In thousands) Senior Notes Due 2022 $ 500,000 $ 500,000 Multicurrency Facility Agreement - - Norwegian Facility Agreement - - 500,000 500,000 Debt Premium 933 999 Total $ 500,933 $ 500,999 The following is a summary of scheduled debt maturities by year: Year Debt Maturity (In thousands) $ - Thereafter 500,000 Total $ 500,000 Senior Notes Due 2022 On March12, 2012, we issued $300.0 million aggregate principal amount of 6.375% senior notes due 2022. On December5, 2012, we issued an additional $200.0 million of senior notes with substantially the same terms as the previous $300.0 million issuance (together with the original issue, the “Senior Notes”). The Senior Notes pay interest semi-annually on March15 and September15. Prior to March15, 2017, we may redeem some or all of the Senior Notes for cash at a redemption price equal to 100% of their principal amount plus an applicable make-whole premium and accrued and unpaid interest to the redemption date. The make-whole premium is based on U.S. treasuries plus 50 basis points. On and after March15, 2017, we may redeem some or all of the Senior Notes at the redemption prices (expressed as percentages of principal amount) equal to 103.188% for the twelve-month period beginning March15, 2017, 102.125% for the twelve-month period beginning March15, 2018, 101.063% for the twelve-month period beginning March15, 2019 and 100.000% beginning March15, 2020, plus accrued and unpaid interest to the redemption date. In conjunction with the Senior Note offering, we incurred $12.7 million in debt issuance costs which are included in our balance sheet under deferred costs and other assets and are being amortized into interest cost over the life of the Senior Notes using the effective interest method. We used the proceeds from the issuance of the Senior Notes to repay amounts outstanding under our $160.0 million aggregate principal amount of 7.75% senior notes (the “Old Notes”) and under our facility agreement which was subsequently terminated in December 2012 (the “Old Facility”). In conjunction with the retirement of the Old Notes and the repayment of our Old Facility, we recognized a loss on extinguishment of debt of $4.2 million. 11 At June 30, 2013, the fair value of the Senior Notes, based on quoted market prices, was approximately $495.7 million, compared to a carrying amount of $501.0 million. Multicurrency Facility Agreement On September21, 2012, we entered into a Multicurrency Facility Agreement, which was amended on February 25, 2013, (the“Multicurrency Facility Agreement”) among us, as guarantor, one of our indirect wholly-owned subsidiaries, as borrower (the “Borrower”), and a group of financial institutions as lenders (the “Lenders”). The Multicurrency Facility Agreement has a scheduled maturity date of September21, 2017 and commits the Lenders to provide loans up to an aggregate principal amount of $150.0 million at any one time outstanding, subject to certain terms and conditions. Loans under the Multicurrency Facility Agreement accrue interest at LIBOR, plus an applicable margin based on our leverage ratio. In addition, the Multicurrency Facility Agreement provides for loans to be made in currencies other than U.S. Dollars with approval of the Lenders. We paid fees to the arrangers, the agent and the security trustee totaling $2.7 million, which fees are being amortized into interest cost over the life of the Multicurrency Facility Agreement using the effective interest method. The Multicurrency Facility Agreement is secured by certain vessels of the Borrower. The collateral that secures the loans under the Multicurrency Facility Agreement may also secure all of the Borrower’s obligations under any hedging agreements between the Borrower and any Lender or other hedge counterparty party to the Multicurrency Facility Agreement. We unconditionally guaranteed all existing and future indebtedness and liabilities of the Borrower arising under the Multicurrency Facility Agreement and other related loan documents. Such guarantee may also cover obligations of the Borrower arising under any hedging arrangements described above. The Multicurrency Facility Agreement is subject to certain financial covenants. At June 30, 2013, we were in compliance with all the covenants under this agreement and had no amounts borrowed. Norwegian Facility Agreement On June 20, 2013, we entered into an amendment to our December 27, 2012 agreement (the“Norwegian Facility Agreement”) among us, as guarantor, one of our indirect wholly-owned subsidiaries, as borrower (the “Norwegian Borrower”), and a Norwegian bank as lead lender (the “Norwegian Lender”). The amendment was established to adjust certain covenants and to allow us to begin to draw on available credit. The Norwegian Facility Agreement has a scheduled maturity date of September30, 2017 and commits the Norwegian Lender to provide loans up to an aggregate principal amount of 600.0million NOK (approximately $100.0 million) at any one time outstanding, subject to certain terms and conditions. Loans under the Norwegian Facility Agreement accrue interest at LIBOR, plus an applicable margin based on our leverage ratio. We paid fees to the Norwegian Lender totaling $1.3 million, which fees are being amortized into interest cost over the life of the Norwegian Facility Agreement using the effective interest method. 12 The Norwegian Facility Agreement is secured by certain vessels of the Norwegian Borrower. The collateral that secures the loans under the Norwegian Facility Agreement may also secure all of the Norwegian Borrower’s obligations under any hedging agreements between the Norwegian Borrower and the Norwegian Lender or other hedge counterparty party to the Norwegian Facility Agreement. We unconditionally guaranteed all existing and future indebtedness and liabilities of the Norwegian Borrower arising under the Norwegian Facility Agreement and other related loan documents. Such guarantee may also cover obligations of the Norwegian Borrower arising under any hedging arrangements described above. The Norwegian Facility Agreement is subject to certain financial covenants. At June 30, 2013, we were in compliance with all the covenants under this agreement and had no amounts borrowed. (4) INCOME TAXES Our estimated annual effective tax rate, adjusted for discrete tax items, is applied to interim periods’ pretax income (loss). We consider earnings of our foreign subsidiaries to be permanently reinvested, and as such, we have not provided for any U.S. federal or state income taxes on these permanently reinvested earnings. In recent years, we repatriated cash from our foreign subsidiaries current year foreign earnings and recognized U.S. tax expense, net of available credits, on those occasions. The incremental tax rate associated with these repatriations was approximately 30% with no U.S. cash tax requirement due to utilization of U.S. net operating losses. (5) STOCKHOLDERS’ EQUITY Repurchases of Equity Securities On December11, 2012, our Board of Directors approved a stock repurchase program for up to a total of $100.0 million of our issued and outstanding ClassA common stock. Repurchases can be made from time to time using a variety of methods, which may include open market purchases or purchases through a Rule 10b5-1 trading plan, or in privately negotiated transactions, all in accordance with Securities and Exchange Commission and other applicable legal requirements. The specific timing, price and size of purchases will be determined by our management based on prevailing stock prices, general economic and market conditions and other considerations. The repurchase program does not obligate us to acquire any particular amount of common stock and may be suspended or discontinued at any time. 13 The value of the common stock repurchased, along with number of shares repurchased, and average price paid per share for the six months ended June 30, 2013 are as follows: Repurchase of Equity Securities Period Total Number of Common Shares Repurchased Average Price Paid Per Common Share Total Number of Common Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Common Shares that May Yet Be Purchased Under the Plans or Programs (in thousands) January 1 - 31 215,746 $ 34.65 251,146 $ 91,319 February 1 - 28 102,473 $ 37.73 353,619 $ 87,450 March 1 - 31 20,000 $ 35.27 373,619 $ 86,745 April 1 - 30 - - - $ 86,745 May 1 - 31 - - - $ 86,745 June 1 - 30 - - - $ 86,745 Dividends In December 2012, our Board of Directors declared an annual cash dividend on our Class A common stock of $1.00 per share. While the declaration of dividends is at the discretion of our Board of Directors, we intend to pay a recurring quarterly cash dividend of $0.25 per share beginning in 2013. The Board of Directors declared the following dividends for the six months and quarters ended June 30: Six Months Ended June 30, 2013 Six Months Ended June 30, 2012 Quarter Ended June 30, 2013 Quarter Ended June 30, 2012 Dividends Declared (in thousands) $ 13,184 $ - $ 6,622 $ - Dividend per share $ 0.50 $ - $ 0.25 $ - (6)COMMITMENTS AND CONTINGENCIES We have contingent liabilities and future claims for which we have made estimates of the amount of the eventual cost to liquidate these liabilities or claims. These liabilities and claims may involve threatened or actual litigation where damages have not been specifically quantified but we have made an assessment of our exposure and recorded a provision in our accounts for the expected loss. Other claims or liabilities, including those related to taxes in foreign jurisdictions, may be estimated based on our experience in these matters and, where appropriate, the advice of outside counsel or other outside experts. Upon the ultimate resolution of the uncertainties surrounding our estimates of contingent liabilities and future claims, our future reported financial results will be impacted by the difference, if any, between our estimates and the actual amounts paid to settle the liabilities. In addition to estimates related to litigation and tax liabilities, other examples of liabilities requiring estimates of future exposure include contingencies arising out of acquisitions and divestitures. Our contingent liabilities are based on the most recent information available to us regarding the nature of the exposure. Such exposures change from period to period based upon updated relevant facts and circumstances, which can cause our estimates to change. In the recent past, our estimates for contingent liabilities have been sufficient to cover the actual amount of our exposure. We do not believe that the outcome of these matters will have a material adverse effect on our business, financial condition, or results of operations. 14 In 2011, we were made aware that a Brazilian state in which we have operated vessels has asserted that certain companies could be assessed for state import taxes with respect to vessels that have operated within Brazilian coastal waters. We have neither been formally notified nor assessed with this tax by the Brazilian state. No accrual has been recorded as of June 30, 2013 for any liabilities associated with a possible future assessment. We can’t predict whether any such tax assessment may be made in the future. (7)DERIVATIVE FINANCIAL INSTRUMENTS Derivative instruments are accounted for at fair value. The accounting for changes in the fair value of a derivative depends on the intended use and designation of the derivative instrument. For a derivative instrument designated as a fair value hedge, the gain or loss on the derivative is recognized in earnings in the period of change in fair value together with the offsetting gain or loss on the hedged item. For a derivative instrument designated as a cash flow hedge, the effective portion of the derivative’s gain or loss is initially reported as a component of Other Comprehensive Income (“OCI”) and is subsequently recognized in earnings when the hedged exposure affects earnings. The ineffective portion of the gain or loss is recognized in the current period’s results of operations. Gains and losses from changes in fair values of derivatives that are not designated as hedges for accounting purposes are recognized in the current period’s results of operations. Using derivative instruments means assuming counterparty credit risk. Counterparty credit risk relates to the loss we could incur if a counterparty were to default on a derivative contract. We deal with investment grade counterparties and monitor the overall credit risk and exposure to individual counterparties. We do not anticipate nonperformance by any counterparties. The amount of counterparty credit exposure is the unrealized gains, if any, on such derivative contracts. We do not require, nor do we post, collateral or security on such contracts. Hedging Strategy We are exposed to certain risks relating to our ongoing business operations. As a result, we enter into derivative transactions to manage certain of these exposures that arise in the normal course of business. The primary risks managed by using derivative instruments are foreign currency exchange rate and interest rate risks. Fluctuations in these rates and prices can affect our operating results and financial condition. We manage the exposure to these market risks through operating and financing activities and through the use of derivative financial instruments. We do not enter into derivative financial instruments for trading or speculative purposes. We periodically enter into foreign currency forward contracts which are designated as fair value hedges related to payments under our new-build vessel construction programs and are highly effective, as the terms of the forward contracts approximate the purchase commitments under the related contracts. Any gains or losses resulting from changes in fair value are recognized in construction-in-progress related to the vessel under construction. As of June 30, 2013, we had open foreign currency forward contracts hedging Pounds Sterling (GBP) exposure to $7.0 million in Euro denominated contract payments due through July 2013. We entered into an interest rate swap with the objective of reducing our exposure to interest rate risk for $100.0 million of our Old Facility variable-rate debt. The swap was designated as a cash flow hedge.The terms of this swap, including reset dates and floating rate indices, matched those of our underlying variable-rate debt and no ineffectiveness was recorded in prior periods. 15 On February 27, 2012, we announced our intent to issue the Senior Notes with a fixed interest rate, the proceeds of which would be used to pay down amounts outstanding under the Old Facility and Old Notes and as a result we no longer had forecasted interest payments that qualify for hedge accounting. When a cash flow hedge ceases to qualify for hedge accounting, any amounts remaining in accumulated OCI are released and charged or credited to the underlying expense, in this case interest expense. We paid down amounts outstanding under the Old Facility in varying amounts over the remainder of 2012. As a result, we allocated a proportionate amount of the accumulated change in the fair value of the interest rate swaps recorded in accumulated OCI to amounts remaining outstanding under the Old Facility. We amortized these amounts to interest expense over the remaining life of the interest rate swap which matured December 31, 2012. We elected to retain and hold the interest rate swap until December 31, 2012. Since it no longer qualified as a cash flow hedge, it was considered a derivative with no hedging designation. Changes in fair value of the swap were included in earnings in the period of the change. No significant gain or losses were recorded related to this derivative. As of second quarter 2013, we have one outstanding foreign currency derivative contract that is recorded for as a fair value hedge. Early Hedge Settlement During December 2009, we cash settled certain interest rate swap contracts prior to their scheduled settlement dates. As a result of these transactions, we paid $6.4 million in cash, which represented the fair value of the contracts at the date of settlement. The forecasted payments associated with these settled swaps are related to the Old Facility. For reasons discussed above, we reclassified $0.3 million from accumulated OCI as the forecasted transaction was reduced and the remaining during 2012. This balance was amortized into interest expense through December 31, 2012 when the interest rate swap expired based on forecasted payments as of the settlement date. The following table quantifies the fair values, on a gross basis, of all our derivative contracts and identifies the balance sheet location as of June 30, 2013 and December 31, 2012 (dollars in thousands): Asset Derivatives Liability Derivatives June 30, 2013 December 31, 2012 June 30, 2013 December 31, 2012 Derivatives designed as hedging instruments Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Foreign Currency Forwards Prepaid expenses and other current assets $ 473 Prepaid expenses and other current assets $ 568 Fair value of derivative $ - Fair value of derivative $ - $ 473 $ 568 $ - $ - 16 The following tables quantify the amount of gain or loss recognized during the quarters ended June 30, and identify the consolidated statement of operations location: Derivatives in cash flow hedging relationships Amount of Loss Recognized in OCI on Derivative Location of Loss Reclassified from Accumulated OCI into Income Amount of Loss Reclassified from Accumulated OCI into Income Six Months Ended June 30, Six Months Ended June 30, (in thousands) (in thousands) Interest rate swaps $ - $ ) Interest expense $ - $ ) Three Months Ended June 30, Three Months Ended June 30, (in thousands) (in thousands) Interest rate swaps $ - $ - Interest expense $ - $ ) Changes in the fair values of our derivative instruments with no hedging designation (both assets and liabilities) are reflected in current earnings. (8) FAIR VALUE MEASUREMENTS Each asset and liability required to be carried at fair value is classified under one of the following criteria: Level 1: Quoted market prices in active markets for identical assets or liabilities Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data Level 3: Unobservable inputs that are not corroborated by market data Financial Instruments At December31, 2012, we had open fair value hedges associated with firm contractual commitments for future vessel payments denominated in a foreign currency. These forward contracts are designated as fair value hedges and are highly effective. We recognize the fair value of our derivative asset as a Level 2 valuation. The fair value at June 30, 2013 was $0.5 million. We determined the fair value based on the contractual rate in each forward agreement and compared the contractual rate to the forward rate as provided by our counterparty as of June 30, 2013. The following table presents information about our assets (liabilities) measured at fair value on a recurring basis as of June 30, 2013, and indicates the fair value hierarchy we utilized to determine such fair value (in millions). Level 1 Level 2 Level 3 Total Fair Value of Derivative $ - $ 0.5 $ - $ 0.5 17 The following table presents information about our assets (liabilities) measured at fair value on a recurring basis as of December 31, 2012, and indicates the fair value hierarchy we utilized to determine such fair value (in millions). Level 1 Level 2 Level 3 Total Fair Value of Derivative $ - $ 0.6 $ - $ 0.6 Asset Held For Sale $ - $ 0.7 $ - $ 0.7 (9) NEW ACCOUNTING PRONOUNCEMENTS In January 2013, the FASB issued ASU No.2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”. This ASU clarifies that ordinary trade receivables and receivables are not in the scope of ASU 2011-11. ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the Codification or subject to a master netting arrangement or similar agreement. An entity is required to apply the amendments for annual reporting periods beginning on or after January1, 2013, and interim periods within those annual periods. The adoption of ASU 2013-01 does not have a material impact on our consolidated financial statements. In February 2013, the FASB issued ASU No.2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income”.The amendments do not change the current requirements for reporting net income or other comprehensive income in financial statements. These amendments require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional details about those amounts. For public entities, the amendments are effective prospectively for fiscal years, and interim periods within those years, beginning after December 15, 2012. Early adoption is permitted. The adoption of ASU 2013-02 does not have a material impact on our consolidated financial statements. In February 2013, the FASB issued ASU No.2013-04, “Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date”.These amendments provide guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date, except for obligations addressed within existing guidance in GAAP. Examples of obligations within this guidance are debt arrangements, other contractual obligations, and settled litigation and judicial rulings. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. The amendments are applied retrospectively to all prior periods presented for those obligations within the scope of this ASU that exist at the beginning of an entity's fiscal year of adoption. Early adoption is permitted. The adoption of ASU 2013-04 will not have a material impact on our consolidated financial statements. 18 In March 2013, the FASB issued ASU No.2013-05, “Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity”.These amendments provide guidance on releasing Cumulative Translation Adjustments when a reporting entity (parent) ceases to have a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business within a foreign entity. In addition, these amendments provide guidance on the release of Cumulative Translation Adjustment in partial sales of equity method investments and in step acquisitions. For public entities, the amendments are effective on a prospective basis for fiscal years and interim reporting periods within those years, beginning after December 15, 2013. The amendments must be applied prospectively to derecognition events occurring after the effective date. Prior periods should not be adjusted. Early adoption is permitted. The adoption of ASU No. 2013-05 will not have a material impact on our consolidated financial statements. In May 2013, the FASB issued ASU No.2013-07, “Liquidation Basis of Accounting”.These amendments require an entity to prepare its financial statements using the liquidation basis of accounting (LBA) when liquidation is imminent. Among the requirements of LBA financial statements is that they present relevant information about an entity's expected resources in liquidation by measuring and presenting assets at the amount of the expected cash proceeds from liquidation; include in its presentation of assets any items not previously recognized under U.S. GAAP but that it expects to either sell in liquidation or use in settling liabilities; recognize and measure an entity's liabilities in accordance with U.S. GAAP that otherwise applies to those liabilities; and disclose an entity's plan for liquidation, the methods and significant assumptions used to measure assets and liabilities, the type and amount of costs and income accrued, and the expected duration of the liquidation process.These amendments are effective for entities that determine liquidation is imminent during annual reporting periods beginning after December 15, 2013, and interim reporting periods therein. Entitles should apply the requirements prospectively from the day that liquidation becomes imminent. Early adoption is permitted. The adoption of ASU No. 2013-07 will not have a material impact on our consolidated financial statements. (10) OPERATING SEGMENT INFORMATION We operate three segments: the North Sea, Southeast Asia and the Americas, each of which is considered a reportable segment under FASB ASC 280, “Segment Reporting” . Our management evaluates segment performance primarily based on operating income. Cash and debt are managed centrally. Because the regions do not manage those items, the gains and losses on foreign currency remeasurements associated with these items are excluded from operating income. Our management considers segment operating income to be a good indicator of each segment’s operating performance from its continuing operations, as it represents the results of the ownership interest in operations without regard to financing methods or capital structures. Each operating segment’s operating income (loss) is summarized in the following table, and detailed discussions below. 19 Operating Income (Loss) by Operating Segment North Sea Southeast Asia Americas Other Total (In thousands) Quarter Ended June 30, 2013 Revenue $ 42,703 $ 16,636 $ 52,009 $ - $ 111,348 Direct operating expenses 23,676 5,976 23,700 - 53,352 Drydock expense 3,002 3,144 3,028 - 9,174 General and administrative expenses 3,490 1,684 2,781 8,790 16,745 Depreciation and amortization expense 5,015 2,845 6,611 554 15,025 (Gain) loss on sale of assets (2 ) 82 8 38 126 Operating income (loss) $ 7,522 $ 2,905 $ 15,881 $ ) $ 16,926 Quarter Ended June 30, 2012 Revenue $ 45,376 $ 15,041 $ 44,467 $ - $ 104,884 Direct operating expenses 20,659 4,747 23,440 - 48,846 Drydock expense 2,233 ) 5,567 - 7,639 General and administrative expenses 3,388 789 2,518 5,301 11,996 Depreciation and amortization expense 4,749 2,680 6,851 570 14,850 Gain on sale of assets - - ) - ) Operating income (loss) $ 14,347 $ 6,986 $ 9,767 $ ) $ 25,229 North Sea Southeast Asia Americas Other Total (In thousands) Six Months Ended June 30, 2013 Revenue $ 83,325 $ 26,374 $ 98,537 $ - $ 208,236 Direct operating expenses 46,873 12,121 47,495 - 106,489 Drydock expense 5,585 6,250 5,899 - 17,734 General and administrative expenses 6,794 2,951 5,223 12,727 27,695 Depreciation and amortization expense 10,109 5,652 13,284 1,150 30,195 (Gain) loss on sale of assets (2 ) 82 8 38 126 Operating income (loss) $ 13,966 $ ) $ 26,628 $ ) $ 25,997 Six Months Ended June 30, 2012 Revenue $ 83,039 $ 29,266 $ 80,014 $ - $ 192,319 Direct operating expenses 40,679 8,550 48,426 - 97,655 Drydock expense 5,784 2,129 5,922 - 13,835 General and administrative expenses 7,055 1,562 5,119 10,376 24,112 Depreciation and amortization expense 9,510 5,190 14,029 1,150 29,879 Gain on sale of assets - - ) - ) Operating income (loss) $ 20,011 $ 11,835 $ 11,343 $ ) $ 31,663 20 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We provide marine support and transportation services to companies involved in the offshore exploration and production of oil and natural gas. Our vessels transport drilling materials, supplies and personnel to offshore facilities, as well as move and position drilling structures. A substantial portion of our operations are international. Our fleet has grown in both size and capability, to our present number of 80 active vessels, through strategic acquisitions and the new construction of technologically advanced vessels, partially offset by dispositions of certain older, less profitable vessels. At July 22, 2013, our active fleet includes 71 owned vessels and nine managed vessels. Our results of operations are affected primarily by day rates, fleet utilization and the number and type of vessels in our fleet. Utilization and day rates, in turn, are influenced principally by the demand for vessel services from the offshore exploration and production sectors of the oil and natural gas industry. The supply of vessels to meet this fluctuating demand is related directly to the perception of future activity in both the drilling and production phases of the oil and natural gas industry as well as the availability of capital to build new vessels to meet the changing market requirements. From time to time, we bareboat charter vessels with revenue and operating expenses reported in the same income and expense categories as our owned vessels. The chartered vessels, however, incur bareboat charter fees instead of depreciation expense. Bareboat charter fees are generally higher than the depreciation expense on owned vessels of similar age and specification. The operating income realized from these vessels is therefore adversely affected by the higher costs associated with the bareboat charter fees. These vessels are included in calculating fleet day rates and utilization in the applicable periods. We also provide management services to other vessel owners for a fee. We do not include charter revenue and vessel expenses of these vessels in our operating results; however, management fees are included in operating revenue. These vessels are excluded for purposes of calculating fleet rates per day worked and utilization in the applicable periods. The operations of our fleet may be subject to seasonal factors. Operations in the North Sea are often at their highest levels from April to August and at their lowest levels from November to February. Operations in our other areas, although involving some seasonal factors, tend to remain more consistent throughout the year. Our operating costs are primarily a function of fleet configuration. The most significant direct operating cost is wages paid to vessel crews, followed by maintenance and repairs and insurance. Generally, fluctuations in vessel utilization have little effect on direct operating costs in the short term and, as a result, direct operating costs as a percentage of revenue may vary substantially due to changes in day rates and utilization. In addition to direct operating costs, we incur fixed charges related to (i) the depreciation of our fleet, (ii) costs for routine drydock inspections, (iii) modifications designed to ensure compliance with applicable regulations, and (iv) maintaining certifications for our vessels with various international classification societies. The number of drydockings and other repairs undertaken in a given period generally determines our maintenance and repair expenses. The demands of the market, the expiration of existing contracts, the start of new contracts, seasonal factors and customer preferences influence the timing of drydocks. During the first six months of 2013, we completed 541 drydock days, compared to 317 in the same period last year. 21 Critical Accounting Policies There have been no changes to the critical accounting policies used in our reporting of results of operations and financial position. For a discussion of our critical accounting policies see Management’s Discussion and Analysis of Financial Condition and Results of Operations in our Form 10-K for the year ended December 31, 2012. Results of Operations The table below sets forth, by region, the average day rates and utilization for our vessels and the average number of vessels owned or chartered during the periods indicated. This fleet generates substantially all of our revenues and operating profit. We use the information that follows to evaluate the performance of our business. Three Months Ended June 30, Six Months Ended June 30, Revenues by Region (000's) (a): North Sea Based Fleet (c) $ 42,703 $ 45,376 $ 83,325 $ 83,039 Southeast Asia Based Fleet 16,636 15,041 26,374 29,266 Americas Based Fleet 52,009 44,467 98,537 80,014 Rates Per Day Worked (a) (b): North Sea Based Fleet (c) $ 20,974 $ 21,231 $ 20,452 $ 20,318 Southeast Asia Based Fleet 14,784 14,110 14,381 14,219 Americas Based Fleet 21,527 16,761 20,961 16,239 Overall Utilization (a) (b): North Sea Based Fleet % Southeast Asia Based Fleet % Americas Based Fleet % Average Owned Vessels (a) (d): North Sea Based Fleet (c) 25.0 24.0 25.0 24.0 Southeast Asia Based Fleet 16.0 15.0 16.0 14.7 Americas Based Fleet 29.0 32.7 29.0 33.5 Total 70.0 71.7 70.0 72.2 (a) Owned vessels. (b) Rate per day worked is defined as total charter revenues divided by number of days worked. Utilization rate is defined as the total days worked divided by total days of availability in the period. (c) Revenues for vessels in the North Sea based fleet are primarily earned in Pound Sterling (GBP), Norwegian Kroner (NOK) and Euros, and have been converted to U.S. Dollars (US$) at the average exchange rate for the period. See Currency Fluctuations and Inflation below for exchange rates. (d) Average number of vessels is calculated based on the aggregate number of vessel days available during each period divided by the number of calendar days in such period. Includes owned and bareboat vessels only, and is adjusted for vessel additions and dispositions occurring during each period. 22 Comparison of the Three Months Ended June 30, 2013 with the Three Months Ended June 30, 2012 For the quarter ended June 30, 2013, net income was $9.9 million, or $0.38 per diluted share on revenues of $111.3 million. For the same 2012 period, net income was $14.1 million, or $0.53 per diluted share on revenues of $104.9 million. Our revenues for the quarter ended June 30, 2013 increased $6.5 million or 6.2% compared to the second quarter of 2012. An increase in average day rates from $17,821 in the second quarter of 2012 to $19,932 in the current year quarter increased revenue by $7.5 million, which was offset by currency effects that negatively impacted revenue by $0.9 million. Overall utilization decreased from 89.1% in the prior year quarter to 88.0% in the current year quarter, however, due to the mix of days worked associated with vessels with higher day rates, revenue was positively impacted by $0.9 million. Decreased capacity during the quarter negatively impacted revenue by $1.0 million. Operating income for the period was $16.9 million compared to $25.2 million for the prior year quarter. The decrease is due primarily to higher direct operating cost and higher drydock expense, offset by higher revenue. Also contributing to the decrease in quarterly income was the decrease in gain on sale of assets of $3.8 million. General and administrative expense was higher than the 2012 quarter by $4.7 million, due largely to increased benefits related to the retirement of our previous Chief Executive Officer (“CEO”), a normal annual increase in salaries and benefits for administrative personnel and higher professional fees. North Sea Revenues in the North Sea region decreased by $2.7 million, or 5.9%, to $42.7 million in the second quarter of 2013 compared to the same period of 2012. Approximately $2.5 million of the decrease was a result of the strengthening U.S. Dollar combined with a decrease of $0.4 million due to lower day rates, which decreased 1% in the current year quarter. In addition, utilization rates decreased from 93.0% in the second quarter of 2012 to 88.5% in the current year quarter, which also negatively impacted revenue by $1.8 million. Capacity positively impacted revenue by $2.0 million, resulting from the effect of a vessel purchase during the fourth quarter of 2012. Operating income decreased by $6.8 million compared to the prior year quarter due to the decrease in revenue, coupled with higher drydock and direct operating expenses due mainly to higher crew salaries and benefits. General and administrative expense was consistent with the prior year quarter. Southeast Asia Revenues for our Southeast Asia region increased from the prior year quarter by 10.6%, to $16.6 million. Utilization for the second quarter of 2013 decreased from 80.5% to 79.7% in the current quarter and average day rates increased from $14,110 in the prior year quarter to $14,784 in the current quarter. The overall effect positively contributed to the increase in revenue. Operating income for the region was $2.9 million in the second quarter of 2013 compared to $7.0 million in the prior year quarter. The increase in revenue was offset by the increase in direct operating expenses, combined with higher drydock expense due to more drydock days incurred during the current year quarter. General and administrative expense also increased by $0.9 million related to increased personnel cost resulting from the operational restructuring that began in late 2012. 23 Americas Revenues in the Americas region increased by $7.5 million to $52.0 million in the second quarter of 2013 compared to the same prior year quarter. Day rates increased from $16,761 in 2012 to $21,527 in the current quarter, which increased revenue by $10.1 million. Utilization for the second quarter of 2013 increased from 90.2% to 92.1% increasing revenue by $0.5 million. Capacity decreased revenue by $3.1 million as a result of the departure of one vessel to our Southeast Asia region coupled with the net effect of vessel purchases and sales in 2012. Operating income for the region was $15.9 million in the second quarter of 2013 compared to $9.8 million in the prior year quarter. The increase is due mainly to the increase in revenue offset by higher direct operating expenses and lower gain on sale of assets related to the sale of two vessels in the region during the prior year. Decreased drydock expense due to fewer drydock days incurred during the current year quarter contributed $2.5 million to the increase in operating income. General and administrative expense increased by $0.2 million from the prior year quarter due mainly to higher salaries and professional fees. Other Other expenses in the second quarter of 2013 decreased by $1.9 million compared to the prior year quarter. The decrease was due primarily to the $1.7 million loss on the early extinguishment of the Old Notes during the prior year, and lower foreign currency losses of $0.6 million, offset by the increase in interest expense of $0.4 million resulting from higher interest on our Senior Notes. Income Taxes Our effective tax rate for the second quarter of 2013 was 16.5% excluding unusual items. This compares to a 15.8% effective tax rate in the second quarter of 2012, excluding unusual items. The change in the effective tax rate from the prior year was primarily attributable to a change in the mix of earnings between our higher and lower tax jurisdictions. Comparison of the Six Months Ended June 30, 2013 with the Six Months Ended June 30, 2012 For the six months ended June 30, 2013 net income was $12.7 million, or $0.49 per diluted share on revenues of $208.2 million. During the same period in 2012, net income was $11.2 million or $0.42 per diluted share, on revenues of $192.3 million. Revenue increased $15.9 million period over period due mainly to higher day rates of $19,604 in 2013 compared to $17,308 in 2012 which had a positive impact of $18.5 million. Capacity decreased revenue by $1.4 million as we incurred one fewer work day in the period and the net effect of the purchase and sale of vessels. The strengthening of the U.S. Dollar negatively impacted revenue by $0.7 million. Average utilization rates decreased slightly overall from 84.2% in 2012 to 84.1% in 2013, which also reduced revenue by $0.5 million. 24 Operating income for the six-month period ended June 30, 2013 was $26.0 million compared to $31.7 million for the same period in 2012. The increase in revenue was offset by the increase in direct operating expense and drydock expense, coupled with lower gain on sale of assets. General and administrative expense was higher by $3.6 million than the 2012 period due largely to benefits related to the retirement of our previous CEO and higher professional fees. North Sea North Sea revenue increased by $0.3 million in the first six months of 2013 compared to 2012. Increased capacity due to the purchase of a vessel during the fourth quarter of 2012 increased revenue by $3.8 million in 2013. The increase in average day rates from $20,318 in 2012 to $20,452 in 2013 increased revenue by $1.3 million, however the currency effects of the strengthening U.S. Dollar, negatively impacted revenue in 2013 by $2.8 million. Average utilization rates decreased from 90.4% in 2012 to 89.2% in 2013, which also decreased revenue by $2.0 million compared to 2012. Operating income decreased by $6.0 million resulting primarily from the increased direct operating expenses offset somewhat by the increase in revenue. General and administrative expense decreased by $0.3 million compared to 2012. Southeast Asia Revenue for our Southeast Asia based fleet decreased by $2.9 million to $26.4 million in 2013. Utilization decreased from 79.3% in 2012 to 65.1% in the current period, negatively impacting revenue by $3.3 million. This was partially offset by a small increase in average day rates from $14,219 in 2012 to $14,381 in 2013, which increased revenue by $0.4 million. Operating income decreased from $11.8 million in 2012 to a loss of $0.7 million this year. The decrease resulted mainly from the lower revenues coupled with higher direct operating and depreciation expense due to the arrival of one additional vessel in late 2012, and higher drydock costs, as a result of an increase in drydock days incurred. General and administrative expense increased by $1.4 million from the 2012 period due to higher salaries resulting from the operational restructuring that began in late 2012. Americas Our Americas region revenue increased $18.5 million to $98.5 million in 2013. The increase was due mainly to a 29% increase in average day rates from 2012 to 2013, contributing $18.8 million in revenue. Utilization also increased from 81.9% to 90.1% in the current year resulting in a $4.7 million increase in revenues. Capacity negatively impacted revenue by $5.0 million due to the departure of one vessel to our Southeast Asia region in the first quarter of 2013, combined with the effect of vessel sales in the prior year and one fewer working day in 2013. Operating income of $26.6 million increased $15.3 million from the 2012 period. The increase is due primarily to the increase in revenue and decreased direct operating expenses, offset by lower gains on sale of assets during 2013. Drydock expense increased slightly during 2013 due to more drydock days incurred. Depreciation expense decreased by $0.7 million due to the vessels sales and the departure of one vessel to our Southeast Asia region during 2012. General and administrative expenses were unchanged from the prior year. Other In the six months ended June 30, 2013, other expenses totaled $12.0 million, a decrease of $6.2 million from 2012. The decrease was due primarily to the $3.6 million loss on the early extinguishment of the Old Notes during the prior year, combined with lower interest expense due to higher capitalized interest, and lower foreign currency losses of $0.6 million. 25 Income Taxes Our effective tax rate for the first half of 2013 was 16.6% excluding unusual items. This compares to a 16.8% effective tax rate for the first six months of 2012. The change in the effective tax rate from the prior year was primarily attributable to a change in the mix of earnings between our higher and lower tax jurisdictions. Liquidity, Capital Resources and Financial Condition Our ongoing liquidity requirements are generally associated with our need to service debt, fund working capital, maintain our fleet, finance the construction of new vessels and acquire or improve equipment or vessels. We plan to continue to be active in the acquisition of additional vessels through both the resale market and new construction. Bank financing, equity capital and internally generated funds have historically provided funding for these activities. Internally generated funds are directly related to fleet activity and vessel day rates, which are generally dependent upon the demand for our vessels which is ultimately determined by the supply and demand for offshore drilling for crude oil and natural gas. In the third quarter of 2011, our Board of Directors approved the initiation of a new-build construction program. We began the program in the North Sea region where we contracted with three shipyards to build a total of six new platform supply vessels (“PSVs”). In late 2011, we exercised an option with one of the shipyards to build an additional PSV. The estimated cost of these seven PSVs is $288.0 million. In June 2012, we signed an agreement with a U.S. shipyard to build two U.S. flagged PSVs for the U.S. Gulf of Mexico. In July 2012, we signed agreements with another U.S. shipyard to build an additional two U.S. flagged PSVs. The estimated total cost of these four PSVs is approximately $168.0 million. On March 12, 2012, we issued $300.0 million aggregate principal amount of 6.375% senior notes due 2022. On December 5, 2012, we issued an additional $200.0 million of senior notes with substantially the same terms as the previous $300.0 million issuance (together with the original issue, the “Senior Notes”). The Senior Notes pay interest semi-annually on March 15 and September 15, commencing September 15, 2012 for the March 12, 2012 Senior Notes, and commencing March 15, 2013 for the December 5, 2012 Senior Notes. We used the proceeds from the issuance of the Senior Notes to repay amounts outstanding under our Old Notes and under our Old Facility. The issuance of Senior Notes has allowed us to extend a substantial portion of our debt maturities for ten years and to require only interest payments in the interim. In the third quarter of 2012, we entered into our Multicurrency Facility Agreement that provides us with $150.0 million of borrowing capacity, secured by our Americas region vessels, through September 2017. In the second quarter of 2013, we entered into an amendment to our Norwegian Facility Agreement allowing us to begin to draw down on the $600.0 million NOK (approximately $100.0 million) of borrowing capacity available, secured by our Norwegian flagged vessels, through September 2017. At June 30, 2013, we were in compliance with all the covenants under these agreements and had no amounts outstanding. 26 For a discussion of our stock repurchase program and declaration of cash dividend payments, see Part II, Item 2 “Unregistered Sales of Equity Security and Use of Proceeds – Repurchase of Equity Shares”. We are required to make expenditures for the certification and maintenance of our vessels. We expect our drydocking expenditures to be approximately $25.0 million in 2013, of which we have expensed $17.7 million in the first six months of 2013. Net working capital at June 30, 2013, was $151.3 million. Net cash provided by operating activities was $18.4 million and $12.2 million for the three and six months ended June 30, 2013, respectively. Net cash used in investing activities was $64.2 million and $95.6 million for the three and six months ended June 31, 2013, respectively. Net cash used in financing activities was $6.6 million and $26.6 million, respectively. At June 30, 2013, we had approximately $72.7 million of cash on hand, no amounts drawn under our Multicurrency Facility Agreement or Norwegian Facility Agreement, and $500.0 million outstanding under our Senior Notes. At June 30, 2013, we had approximately $150.0 million of borrowing capacity under our Multicurrency Facility Agreement and $600.0 million NOK (approximately $100.0 million) of borrowing capacity under our Norwegian Facility Agreement. As of June 30, 2013, approximately 66% of our cash and cash equivalents were held by our foreign subsidiaries. It is our intention to permanently reinvest all of our earnings generated outside the U.S. prior to December 31, 2012 that through that date had not been remitted (unremitted earnings), and as such we have not provided for U.S. income tax expense on these unremitted earnings. In recent years, we repatriated cash from our foreign subsidiaries from current year foreign earnings and recognized U.S. tax expense, net of available credits, on those occasions. The incremental tax rate associated with these repatriations was approximately 30% with no U.S. cash tax requirement due to utilization of U.S. net operating losses. If any portion of the unremitted earnings were ever foreseen to not be permanently reinvested outside the U.S., or if we elect to repatriate a portion of current year foreign earnings, U.S. income tax expense would be required to be recognized and that expense could be material. Although subject to certain limitations, our U.S. net operating loss carryforwards and foreign tax credit carryforwards could be used to reduce a portion or all of the U.S. cash tax requirements of any such future foreign cash repatriations. We anticipate that cash on hand, future cash flow from operations for 2013, and access to our revolving credit facilities will be adequate to fund our new-build construction program, to repay our debts due and payable during such period, to complete scheduled drydockings, to make normal recurring capital additions and improvements and to meet operating and working capital requirements. This expectation, however, is dependent upon the success of our operations. 27 Currency Fluctuations and Inflation A majority of our operations are international; therefore we are exposed to currency fluctuations and exchange rate risks. In areas where currency risks are potentially high, we normally accept only a small percentage of charter hire in local currency, with the remainder paid in U.S. Dollars. Operating costs are substantially denominated in the same currency as charter hire in order to reduce the risk of currency fluctuations. Charters for vessels in our North Sea fleet are primarily denominated in Pounds Sterling (GBP), with a portion denominated in Norwegian Kroner (NOK) or Euros. The North Sea fleet generated 38.4% of our total consolidated revenue and $7.5 million in operating income for the three months ended June 30, 2013, and 40.0% of our total consolidated revenue and $14.0 million in operating income for the six months ended June 30, 2013. Charters in our Americas fleet can be denominated in Brazilian Reais and charters in our Southeast Asia fleet can be denominated in Singapore Dollars. In the first quarters of 2013 and 2012, the exchange rates of GBP, NOK, Euros, Brazilian Reais and Singapore Dollar against the U.S. Dollar averaged as follows: Three Months Ended June 30, Six Months Ended June 30, 1 US$ 1 US$ GBP NOK Euro BRL SGD Our outstanding debt is denominated in U.S. Dollars, but a substantial portion of our revenue is generated in currencies other than the U.S. Dollar. We have evaluated these conditions and have determined that it is not in our best interest to use any financial instruments to hedge this exposure under present conditions. Our strategy is in part based on a number of factors including the following: ● the cost of using hedging instruments in relation to the risks of currency fluctuations; ● the propensity for adjustments in these foreign currency denominated vessel day rates over time to compensate for changes in the purchasing power of these currencies as measured in U.S. Dollars; ● the level of U.S. Dollar-denominated borrowings available to us; and ● the conditions in our U.S. Dollar-generating regional markets. One or more of these factors may change and, in response, we may begin to use financial instruments to hedge risks of currency fluctuations. We will from time to time hedge known liabilities denominated in foreign currencies to reduce the effects of exchange rate fluctuations on our financial results, such as a fair value hedge associated with the construction of vessels. In this regard, in June 2012, we entered into forward currency contracts to specifically hedge the foreign currency exposure related to firm contractual commitments in the form of future payments for the construction of new vessels. As a result, by design, there was exact offset between the gain or loss exposure in the related underlying contractual commitment. There was a $0.5 million derivative asset under these contracts at June 30, 2013. We do not use foreign currency forward contracts for trading or speculative purposes. Reflected in the accompanying consolidated balance sheet at June 30, 2013, is $15.4 million in accumulated OCI primarily relating to the change in exchange rates at June 30, 2013 in comparison with the exchange rates when we invested capital in these markets. Changes in accumulated OCI are non-cash items that are primarily attributable to investments in vessels and U.S. Dollar based capitalization between our parent company and our foreign subsidiaries. The current year activity reflects the changes in the U.S. Dollar compared to the functional currencies of our major operating subsidiaries, particularly in the U.K. and Norway. 28 To date, general inflationary trends have not had a material effect on our operating revenues or expenses. Off-Balance Sheet Arrangements We have evaluated our off-balance sheet arrangements, and have concluded that we do not have any material relationships with unconsolidated entities or financial partnerships that have been established for the purpose of facilitating off-balance sheet arrangements (as that term is defined in Item 303(a)(4)(ii) of Regulation S-K). Based on this evaluation, we believe that no disclosures relating to off-balance sheet arrangements are required. Forward-Looking Statements This Form 10-Q contains certain forward-looking statements and other statements that are not historical facts concerning, among other things, market conditions, the demand for marine and transportation support services and future capital expenditures. These statements are subject to certain risks, uncertainties and assumptions, including, without limitation: ● operational risk, ● catastrophic or adverse sea or weather conditions, ● dependence on the oil and natural gas industry, ● volatility in oil and natural gas prices, ● delay or cost overruns on construction projects or insolvency of the shipbuilders, ● lack of shipyard or equipment availability, ● ongoing capital expenditure requirements, ● uncertainties surrounding environmental and government regulation, ● uncertainties surrounding deep water permitting and exploration and development activities, ● risks relating to compliance with the Jones Act, ● risks relating to leverage, ● risks of foreign operations, ● risk of war, sabotage, piracy or terrorism, ● assumptions concerning competition, ● risks of currency fluctuations, and ● other matters. These statements are based on certain assumptions and analyses made by us in light of our experience and perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. Such statements are subject to risks and uncertainties, including the risk factors discussed above and those discussed in our Form 10-K for the year ended December 31, 2012, filed with the SEC, general economic and business conditions, the business opportunities that may be presented to and pursued by us, changes in law or regulations and other factors, many of which are beyond our control. We cannot assure you that we have accurately identified and properly weighed all of the factors which affect market conditions and demand for our vessels, that the information upon which we have relied is accurate or complete, that our analysis of the market and demand for our vessels is correct, or that the strategy based on that analysis will be successful. 29 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUTMARKET RISK Interest Rate Sensitivity Our financial instruments that are potentially sensitive to changes in interest rates include our 6.375% Senior Notes and our Multicurrency Facility Agreement. At June 30, 2013, the fair value of the Senior Notes, based on quoted market prices, was approximately $495.7 million, compared to a carrying amount of $501.0 million. Exchange Rate Sensitivity We operate in a number of international areas and are involved in transactions denominated in currencies other than U.S. Dollars, which exposes us to foreign currency exchange risk. At various times we may utilize forward exchange contracts, local currency borrowings and the payment structure of customer contracts to selectively hedge exposure to exchange rate fluctuations in connection with monetary assets, liabilities and cash flows denominated in certain foreign currencies. We do not hold or issue forward exchange contracts or other derivative financial instruments for speculative purposes. Other information required under Item 3 has been incorporated into Management's Discussion and Analysis of Financial Condition and Results of Operations and is incorporated herein. ITEM 4.CONTROLS AND PROCEDURES (a)Evaluation of disclosure controls and procedures. Based on their evaluation of our disclosure controls and procedures as of the end of the period covered by this report, our Chief Executive Officer and Chief Financial Officer have concluded that the disclosure controls and procedures are effective for the period covered by the report ensuring that the information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. 30 (b)Evaluation of internal controls and procedures. As of December 31, 2012, our management determined that our internal controls over financial reporting were effective. Our assessment of the effectiveness of our internal controls over financial reporting as of December 31, 2012, has been audited by KPMG LLP, an independent public accounting firm, as stated in our Form 10-K for the year ended December 31, 2012 filed with the SEC. There were no changes in our internal controls over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Repurchase of Equity Securities On December11, 2012, our Board of Directors approved a stock repurchase program for up to a total of $100.0 million of our issued and outstanding ClassA common stock. Repurchases can be made from time to time using a variety of methods, which may include open market purchases or purchases through a Rule 10b5-1 trading plan, or in previously negotiated transactions, all in accordance with Securities and Exchange Commission and other applicable legal requirements. The specific timing, price and size of purchases will be determined by our management based on prevailing stock prices, general economic and market conditions and other considerations. The repurchase program does not obligate us to acquire any particular amount of common stock and may be suspended or discontinued at any time. At June 30, 2013, $86.7 million remains available to repurchase shares under the stock repurchase program. The value of the common stock repurchased, along with number of shares repurchased, and average price paid per share for the six months ended June 30, 2013 are as follows: Repurchase of Equity Securities Period Total Number of Common Shares Repurchased Average Price Paid Per Common Share Total Number of Common Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Common Shares that May Yet Be Purchased Under the Plans or Programs (in thousands) January 1 - 31 215,746 $ 34.65 251,146 $ 91,319 February 1 - 28 102,473 $ 37.73 353,619 $ 87,450 March 1 - 31 20,000 $ 35.27 373,619 $ 86,745 April 1 - 30 - - - $ 86,745 May 1 - 31 - - - $ 86,745 June 1 - 30 - - - $ 86,745 31 In December 2012, our Board of Directors declared an annual cash dividend on our Class A common stock of $1.00 per share. While the declaration of dividends is at the discretion of our Board of Directors, we intend to pay a recurring quarterly cash dividend of $0.25 per share. The Board of Directors declared the following dividends for the six months and quarters ended June 30: Six Months Ended Six Months Ended Quarter Ended Quarter Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Dividends Declared (in thousands) $ 13,184 $ - $ 6,622 $ - Dividend per share $ 0.50 $ - $ 0.25 $ - ITEM 6.EXHIBITS Exhibits See Exhibit Index for list of Exhibits filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GulfMark Offshore, Inc. (Registrant) By: /s/ Samuel R. Rubio Samuel R. Rubio Senior Vice President - Controller and Chief Accounting Officer Date: July 22, 2013 32 INDEX TO EXHIBITS Exhibits Description Filed Herewith or Incorporated by Reference from the Following Documents Certificate of Incorporation, as amended Exhibit 3.1 to our current report on Form 8-K filed on February 24, 2010 Bylaws, as amended Exhibit 3.2 to our current report on Form 8-K filed on February 24, 2010 Description of GulfMark Offshore, Inc. Common Stock Exhibit 4.1 to our current report on Form 8-K filed on February 24, 2010 Form of U.S. Citizen Stock Certificates Exhibit 4.2 to our current report on Form 8-K filed on February 24, 2010 Form of Non-U.S. Citizen Stock Certificates Exhibit 4.3 to our current report on Form 8-K filed on February 24, 2010 Indenture, dated as of March 12, 2012, between GulfMark Offshore, Inc., as issuer, and U.S. Bank National Association, as trustee, including a form of the Company’s 6.375% Senior Notes due 2022 Exhibit 4.1 to our current report on Form 8-K filed on March 12, 2012 $300 Million GulfMark Offshore, Inc. 6.375% Senior Notes due 2022 Registration Rights Agreement dated as of March 12, 2012, by among GulfMark Offshore, Inc., Credit Suisse Securities (USA) LLC, Wells Fargo Securities, LLC and RBS Securities Inc. Exhibit 4.3 to our current report on Form 8-K filed on March 12, 2012 $200 Million GulfMark Offshore, Inc. 6.375% Senior Notes due 2022 Registration Rights Agreement dated as of December 5, 2012, by among GulfMark Offshore, Inc. and Wells Fargo Securities, LLC, as the representative of the several initial purchasers named therein Exhibit 4.3 to our current report on Form 8-K filed on December 6, 2012 33 See Exhibit No. 3.1 for provisions of the Certificate of Incorporation and Exhibit 3.2 for provisions of the Bylaws defining the rights of the holders of Common Stock Exhibits 3.1 and 3.2 to our current report on Form 8-K filed on February 24, 2010 Employment Agreement between James M. Mitchell and GulfMark Offshore, Inc. dated effective as of May 30, 2013 Exhibit 10.1 to our current report on Form 8-K filed on June 4, 2013 Change of Control Agreement between James M. Mitchell and GulfMark Offshore, Inc. dated effective as of May 30, 2013 Exhibit 10.2 to our current report on Form 8-K filed on June 4, 2013 NOK 600,000,000 Multi-Currency Revolving Credit Facility Agreement between GulfMark Rederi AS, DNB Bank ASA and others dated December 27, 2013 Exhibit 10.1 to our current report on Form 8-K filed on June 25, 2013 Addendum No 1 to NOK 600,000,000 Multi-Currency Revolving Credit Facility Agreement dated June 20, 2013 Exhibit 10.2 to our current report on Form 8-K filed on June 25, 2013 Section 302 Certification for Q.V. Kneen Filed herewith Section 302 Certification for J.M. Mitchell Filed herewith Section 906 Certification furnished for Q.V. Kneen Filed herewith Section 906 Certification furnished for J.M. Mitchell Filed herewith The following materials from GulfMark Offshore, Inc.’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2013, formatted in XBRL (Extensible Business Reporting Language): (i) Unaudited Condensed Consolidated Balance Sheets (ii) Unaudited Condensed Consolidated Statements of Operations, (iii) Unaudited Condensed Consolidated Statements of Stockholders’ Equity, (iv) Unaudited Condensed Consolidated Statement of Cash Flows and (v) Notes to Unaudited Consolidated Condensed Financial Statements, tagged as blocks of text. Filed herewith 34
